Exhibit 10.4

PERFORMANCE SHARE UNIT TERMS
FOR ANNUAL GRANT
UNDER THE MERCK & CO., INC. 2007 INCENTIVE STOCK PLAN

I. GENERAL. Except as otherwise indicated in this schedule, the terms of
Performance Shares Units (“PSUs”) granted under this Schedule are the same as
those described in the Rules and Regulations. Except as defined below, defined
terms under this Schedule are the same as under the Rules and Regulations.

These Performance Share Unit (PSU) Terms apply to the 2007 Annual PSU Grant.
They may be amended by the Merck Compensation and Benefits Committee of the
Board of Directors as permitted by the ISP.

II. ELIGIBILITY. Each Eligible Employee who also is a Grade 1 or 2 employee on
the Grant Date is eligible to receive Performance Shares if the Committee in its
sole and non-reviewable discretion designates him or her to receive a
Performance Share Award (“Performance Award Grantee”).



III.   PSUs

A. Definitions: For the purpose of this Schedule:

“Award Period” shall mean three years, with the first Award Period commencing on
January 1, 2007 and ending December 31, 2009. The next Award Period also shall
be three years, commencing January 1, 2008.

“Final Award Percentage” for each Award Period shall mean the percentage of
Target described in paragraph C of this Article.

“Grant Date” shall mean the date a Performance Share Award is granted, and shall
not be later than 90 days after the beginning of an Award Period with respect to
that Award Period.

“Leading Healthcare Peers” shall mean the group of healthcare companies used by
the Board of Directors in evaluating the Company’s annual performance for that
year.

“Leading Healthcare Peers Earnings Per Share” for a Year shall mean the change
in Earnings Per Share for each Leading Healthcare Peer from the prior year using
the same method applicable to the Board’s evaluation of the Company’s annual
performance; provided, however, that the calculation shall be as of the most
reasonably practicable date prior to the date on which the Earnings Per Share is
calculated.

“Performance Award Grantee” shall mean an Eligible Employee who receives a
Performance Share Award.

“Performance Share Award” shall mean an award of Performance Shares as described
in this Schedule.

“Performance Measure” shall mean the change in the Company’s Earnings Per Share
for a Year and each Leading Healthcare Peers Earnings Per Share for the same
Year to the extent data for the same Year is available.

“Performance Share” shall mean a phantom share of Common Stock. Until
distributed pursuant to paragraph F of this Article, Performance Shares shall
not entitle the holder to any of the rights of a holder of Common Stock;
provided, however, that the Committee retains the right to make adjustments in
the case of a corporate restructuring as described in Section 6 of the ISP.

“Target Shares” shall mean the number of Performance Shares that will be
distributable if the Performance Measures are achieved at the 6th of 12 Final
Ranks as described in paragraph C of this Article.

“Year” means calendar year.

B. Establishment of Targets

The Committee, in its sole and non-reviewable discretion, shall determine the
Target Shares for each Performance Share Award for each Performance Award
Grantee.

Performance Share Unit Terms (2007)
Page 2of 4

C. Determination of Performance Share Awards

The Committee expects that there will be 11 Leading Healthcare Peers for each
Award Period.

For each Year, the Performance Measure shall be calculated for the Company and
each Leading Healthcare Peer. Each Leading Healthcare Peer and the Company shall
then be assigned a rank (“Rank”) from 1 to 12, highest to lowest Performance
Measure, as appropriate.

After the end of the Award Period, the Ranks of each Leading Healthcare Peer and
the Company for all Years within the Award Period shall be averaged, and the
averages shall then be ranked (the “Final Rank”) from 1 (the highest rank) to 12
(the lowest rank), as appropriate.

The Final Award Percentage shall be the following percentage of Target Shares
based on the Company’s Final Rank for an Award Period.

                                                                               
         
1
    2       3       4       5       6       7       8       9       10       11
      12  
 
                                                                               
       
 
                                                                               
       
200%
    180 %     160 %     140 %     120 %     100 %     80 %     60 %     40 %    
0 %     0 %     0 %
 
                                                                               
       

If at any time the number of Leading Healthcare Peers is not 11, the Committee
intends to adjust the above schedule appropriately to retain a similar range of
Performance Share Award opportunities with a maximum Final Award Percentage of
200% and a minimum of 0%. The Committee also intends that, in case of multiple
changes in the Leading Healthcare Peer group during an Award Period, replacement
companies shall be substituted based on the substitutes’ market capitalization
relative to the other Leading Healthcare Peer group.

D. Dividends

Dividends shall not be paid, accrued or accumulated on Performance Shares during
the Award Period.

E. Termination of Employment

1. General Rule – Upon the termination of the employment of a Performance Award
Grantee for any reason other than those specified in paragraphs E.2. through
E.6. of this Article (including but not limited to voluntary or involuntary
resignation, or failure or refusal to accept relocation or reassignment within
the Company or employment with a JV), any Final Award shall be distributed to
the Performance Award Grantee with respect to any Award Period that was
completed prior to the employment termination. All other Performance Share
Awards shall expire and be forfeited in their entirety at the end of the last
day of employment. Failure to satisfy each and every condition described in
paragraphs E.2. through E.6. (in the Committee’s determination) shall render a
Performance Share Award subject to this paragraph E.1. upon termination of
employment.

2. Separation – If a Performance Award Grantee’s employment is terminated at an
employer’s initiative (as determined by the Company or JV in its sole
discretion) due to lack of work because, for example, the Company eliminates the
Performance Award Grantee’s job or divests itself of a business resulting in
his/her loss of employment with the Company, then the Performance Award Grantee
shall be considered “Separated.” In case of Separated Performance Award
Grantees, with respect to any Award Period completed prior to the employment
termination, the Final Award shall be distributed at the time active Performance
Award Grantees receive such distributions. With respect to any other Performance
Share Award, the Final Award shall be multiplied by a fraction, the numerator of
which is the number of completed months in the Award Period during which the
Performance Award Grantee was employed by the Company or JV, and the denominator
of which is 36. Such pro rata amount shall be distributed at the time active
Performance Award Grantees receive such distributions with respect to that Award
Period.

3. Retirement – Upon a Performance Award Grantee’s retirement (including early
and disability retirement): PSUs granted less than 6 months prior to such
retirement date shall expire and be forfeited in their entirety at the end of
the last day of employment. Performance Share Awards granted at least 6 months
prior to such retirement date shall be distributable on a pro rata basis at the
time active Performance Award Grantees receive such distributions with respect
to that Award Period. The pro rata portion shall be determined by multiplying
the Final Award by a fraction, the numerator of which is the number of completed
months in the Award Period during which the Performance Award Grantee was
employed by the Company or JV, and the denominator of which is 36.

Performance Share Unit Terms (2007)
Page 3 of 4

4. Death – Upon a Performance Award Grantee’s death, any Final Award shall be
distributed to the Performance Award Grantee with respect to any Award Period
that was completed prior to the Performance Award Grantee’s death. All other
Performance Share Awards shall assume a Target Shares payout and be multiplied
by a fraction, the numerator of which is the number of completed months in the
Award Period during which the Performance Award Grantee was alive, and the
denominator of which is 36. Such amount shall be distributed as soon as
administratively practicable following the date of death.

5. Gross Misconduct – If the employment of a Performance Award Grantee is
terminated for deliberate, willful or gross misconduct, all Performance Share
Awards, including but not limited to those for which the Award Period has ended,
shall immediately be forfeited.

6. Joint Venture Service. For the purposes of this Article, notwithstanding a
Performance Award Grantee’s termination of employment with the Company, if he or
she assumes and retains a position in a JV in accordance with this paragraph,
employment with the JV will be treated as if it were employment with the
Company. To qualify for this paragraph, (i) a Performance Award Grantee must
transfer employment directly from the Company to the JV without an intervening
break in employment, (ii) the Performance Award Grantee’s transfer to the JV
must be made with the input and approval of his/her senior management and a
representative of the Company’s Corporate Human Resources department and
(iii) the Company’s Corporate Human Resources representative and a similar
representative from the JV must agree that the transfer meets the business needs
of the Company and the JV.

Where a Performance Award Grantee transfers employment from a JV to the Company,
employment will be treated as if it continued with the JV if (i) the Performance
Award Grantee transfers employment directly from the JV to the Company without
an intervening break in employment, and (ii) the Company’s Corporate Human
Resources representative and a similar representative from the JV agree that the
transfer meets the business needs of the Company and the JV.

This paragraph does not apply to a transfer of employment to the JV’s parent or
other affiliate unless that entity is within the Company’s controlled group of
entities.

F. Distribution of Performance Shares

1. General Rule. Following the end of an Award Period, each Performance Award
Grantee shall be entitled to receive a number of shares of Common stock equal to
the Target Shares times the Final Award Percentage, rounded down to the nearest
whole number (no fractional shares shall be issued). Such distribution shall be
made as soon as administratively feasible, but in no event later than the end of
the calendar year in which the Final Award Percentage is determined. Prior to
distribution, the Performance Award Grantee shall deliver to the Company an
amount the Company determines sufficient to satisfy any amount required to be
withheld, including applicable taxes. The Committee in its discretion may permit
Performance Award Grantee to elect to direct the Company to withhold any
applicable taxes directly from a Performance Share Award before it is
denominated in actual shares of Common Stock. Moreover, the Committee may permit
the Performance Award Grantee to defer the value of a Performance Share Award
into the Merck & Co., Inc. Deferral Program (the “Deferral Program”) or such
other Company-sponsored deferral program; provided, however, the Committee
intends that any such deferral shall for so long as it remains within the
Deferral Program be limited to investment denominated as Common Stock and
ultimately distributed as such. An election to defer a Performance Share Award
into the Deferral Program shall be made in accordance with rules applicable to
the Deferral Program.

2. Death. In the case of distribution on account of a Performance Award
Grantee’s death, the portion of the Performance Share Award distributable shall
be distributed to the Performance Award Grantee’s estate. Prior to distribution,
the Company shall receive from the Performance Award Grantee’s representative or
estate an amount, if any, the Company determines sufficient to satisfy any
amount required to be withheld, include applicable taxes. The Committee in its
discretion may provide that the Company will withhold any applicable taxes
directly from a Performance Award before it is denominated in actual shares of
Common Stock.

Performance Share Unit Terms (2007)
Page 4 of 4

G. Transferability

Prior to distribution pursuant to paragraph F. of this Article, Performance
Share Awards shall not be transferable, assignable or alienable except by will
or the laws of descent or distribution following a Performance Award Grantee’s
death.

IV. Administrative Powers

In addition to the Committee’s powers set forth in the ISP and the Rules and
Regulations, anything in this Schedule to the contrary notwithstanding, with
respect to any Performance Share Award not intended to constitute
“performance-based compensation” under Section 162(m) of the Code, the Committee
may revise the terms of any Performance Share Award not yet granted or granted
but prior to the end of an Award Period if unforeseen events occur and which, in
the judgment of the Committee, make the application of original terms of this
Schedule or the Performance Share Award unfair and contrary to the intentions of
this Schedule unless a revision is made.

V. Clawback Policy for PSUs Upon Significant Restatement of Financial Results

A. PSUs Subject to Clawback. PSUs, and any proceeds therefrom, are subject to
the Company’s right to reclaim their benefits in the event of a significant
restatement of financial results for any Award Period, pursuant to the process
described below.

1. The Audit Committee of the Board will review the issues and circumstances
that resulted in a restatement of financial results to determine if the
restatement was significant and make an initial determination of the cause of
the restatement—that is whether the restatement was caused, in whole or in part,
by Executive Fault (as those terms are defined below); and

2. The Compensation and Benefits Committee of the Board will (a) review the
bonus compensation received by each current and former Executive with respect to
the Award Period which occurred during the restatement period and determine
whether all or a portion of such bonus was determined based on the achievement
of erroneous financial results; and (b) recalculate the Company’s results for
any Award Period with respect to PSUs that included an Award Period which
occurred during the restatement period; and (c) if it is determine that such
restatement was caused in whole or in part by the Executive’s Fault, the
Compensation and Benefits Committee will seek reimbursement from the Executive
of that portion of the payout of the PSU that the Executive received within
18 months of the restatement based on the erroneous financial results.

B. “Executive” means executive officers for the purposes of the Securities
Exchange Act of 1934, as amended.

C. “Fault” means fraud or willful misconduct. “Willful misconduct” is generally
viewed as dereliction of a duty or unlawful or improper behavior committed
voluntarily and intentionally; something more than negligence. If the Audit
Committee determines that Fault may have been a factor causing the restatement,
the Audit Committee will appoint an independent investigator whose determination
shall be final and binding.

D. Exclusions from Clawback. This Article does not apply to restatements that
the Audit Committee determines (1) are required or permitted under generally
accepted accounting principles (“GAAP”) in connection with the adoption or
implementation of a new accounting standard or (2) are caused due to the
Company’s decision to change its accounting practice as permitted under GAAP.

